This is a petition for writ of habeas corpus to be admitted to bail, signed and verified by Mrs. Lula Ford, and filed in this court June 19, 1924, alleging that she is unlawfully held in custody and imprisoned in the county jail by J.R. Jones, sheriff of McCurtain county, as follows: That on the 19th day of May, 1924, upon a preliminary examination on a charge of murder, before T.G. Carr, judge of the county court, she was held to answer the same and committed to the sheriff; that she made application to the judge of the district court of McCurtain county for bail on said charge, and said application was by said court denied; that she is not guilty of the crime of murder as charged; and that the proof of her guilt of said charge is not evident, nor is the presumption thereof great. The application was received through the mail. No transcript of the proceeding before the examining magistrate or before the district court is attached thereto. The case was passed subject to call. No further appearance having been made in the case, the same is on motion of the Attorney General dismissed. *Page 367